UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

J&J SPORTS PRODUCTIONS, INC. CIVIL ACTION
VERSUS

CHEERS SPORTS BAR AND GRILL, NO.: 18-00448-BAJ-EWD
LLC ET AL.

RULING AND ORDER

Before the Court is the Motion for Default Judgment (Doc. 16) filed by
Plaintiff` J&J Sports Productions, Inc., in which Plaintiff seeks a default judgment
against Defendant Cheers Sports Bar and Grill, LLC. Jurisdiction is proper under
28 U.S.C. § 1331. For the following reasons, the Motion for Default Judgement (Doc.
16) is GRANTED.
I. BACKGROUND

Pla.intiff is a nationwide distributor of closed circuit pay-per-view events. (Doc.
1 at p. 2). Plaintiff` owned the exclusive commercial distribution and broadcast (closed
circuit) rights to “The Fight of the Century” Floyd Mayweather, Jr. v. Manny
Pacqu.iao Championship Fight Program” (“Program”). (Doc. 16-9 at p. 2; Doc. 16-11
at p. 2). Through sublicensing agreements, Plaintiff granted various entities limited
rights to display the Program on May 2, 2015, at their respective establishments
(Id.).

Defendant did not have a sublicensing agreement with Plaintiff nor any right

to broadcast the Program. (Doc. 16-9 at p. 3)- However, at the time of the Program’s

transmission, Plaintiff claims that Defendant knowingly and unlawfully did
“intercept, receive, publish, divulge, display, andjor exhibit” the Program at its
establishment (Doc. 1 at p. 10). Plaintiff also asserts that Defendant willfully
directed employees to unlawfully intercept and broadcast the Program on the
premises. (Icl. at p. 6).

Plaintiff subsequently filed its Complaint on April 11, 2018, asserting
violations of the Fe deral Commun_ications Act (“FCA”), Title 47 U.S.C. § 605, the Wire
Tap Act, Title 18 U.S.C. § 2511 in conjunction with § 2520, and Title 47 U.S.C. § 553.
(Doc. 1 at p. 11). Plaintiff seeks statutory damages, attorney’s fees and costs under
§ 605, § 2520, and § 553. (Id. at p. 13). The Clerk of Court entered a default on June
13, 2018, because Defendant failed to file an Answer or motion under Rule 12. (Doc.
11). Plaintiff then filed the pending Motion for Default Judgment. (Doc. 16).

II. LEGAL STANDARD

The United States Court of Appeals for the Fifth Circuit has adopted a three
step process to obtain a default judgment See New York Life Ins. Co. v. Brown, 84
F.Bd 137, 141 (5th Cir. 1996). First, a default occurs when a party “has failed to plead
or otherwise defend” against an action. Fed. R. Civ. P. 55(a). Next, an entry of default
must be entered by the clerk when the default is shown “by affidavit or otherwise.”
See id.; New York Life, 84 F.3d at 141. Third, a party may apply to the court for a
default judgment after an entry of default. Fed. R. Civ. P. 55(b); New York Life, 84

F.Bd at 141.

After a party files for a default judgment, courts must apply a two-step process
to determine whether a default judgment should be entered. First, a court must
consider whether the entry of default judgment is appropriate under the
circumstances Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998). Several
factors are relevant to this inquiry, including: (1) whether there are material issues
of fact at issue, (2) whether there has been substantial prejudice, (3) whether the
grounds for default have been clearly established, (4) whether the default was caused
by excusable neglect or good faith mistake, (5) the harshness of the default judgment,
and (6) whether the court would think itself obliged to set aside the default on a
motion by the defendant Id.

Second, the Court must assess the merits of the plaintiffs claims and
determine whether the plaintiff has a claim for relief. Nishimo:tsu, Constr. Co. v.
Houston Nat’l chk, 515 F. 2d 1200, 1206 (5th Cir. 1975); Hamdan v. Tiger Bros.
Food, Mart, Inc., 2016 WL 1192679, at *2 (M.D. La. Mar. 22, 2016).

III. DISCUSSION

A. Default Judgment is Appropriate under the Lind,sey Factors

The Court must first decide whether the entry of default judgment is
appropriate under the circumstances, by considering the Lindsey factors. First, there
are no material facts in dispute because Defendant failed to file an Answer or motion
under Rule 12. Second, it is undisputed that Defendant has not responded to any of
Plaintif_f s attempts to contact it. Third, the grounds for granting a default judgment

against Defendant are clearly established, as evidenced by the action’s procedural

history and the Clerk’s entry of default. Fourth, the Court has no basis to find that
Defendant’s failure to respond was the result of a good faith mistake or excusable
neglect because Defendant has failed to respond to Plaintiff or to the Court. Fifth,
Defendant’s failure to Ele any responsive pleading or motion mitigates the harshness
cf a default judgment Finally, the Court is not aware of any facts that would lead it
to set aside the default judgment if challenged by Defendant. The Court therefore
finds that the Six Lindsey factors weigh in favor of default.

B. The Sufficiency of the Pleadings

The Court must also determine whether Plaintiff s pleadings provide a
sufficient basis for a default judgment Plaintiff sued Defendant under: (1) 47 U.S.C.
§ 605(a), which prohibits interception and publishing radio communication; (2) 18
U.S.C. § 2511, which prohibits intentional interception of any wire, oral, or electronic
communication, in conjunction with § 2520, which creates a private right of action;
and (3) 47 U.S.C. § 553, which prohibits interception or reception of any
communications service offered over a cable system. Plaintiff further alleges that
Defendant willftu and intentionally intercepted the Program and did so for the
purpose of commercial advantage or private financial gain, warranting enhanced
statutory damages. (Doc. 16-3 at p. 5).

In an identical case, the Fifth Circuit held that 47 U.S.C. § 605 does not
encompass the conduct presented here: the receipt or interception of communications
by wire from a cable system. J&J Spor£s Prods., Inc. u. Mandell Fam.ily Ventures,

L.L.C., 751 F.3d 346, 351 (5th Cir. 2014). Section 605 states that “[n]o person not

being entitled thereto shall receive or assist in receiving any interstate or foreign
communication by radio and use such communication (or any information therein
contained) for his own benefit or for the benefit of another not entitled thereto.” Id.
(quoting 47 U.S.C. § 605(a) (emphasis added)). In addition, § 605 prohibits anyone
unlawfully receiving such communications from divulging or publishing the
information or transmission Id. at § 605(a). Radio communications are defined as
“the transmission by radio of [communications] of all kinds, including all
instrumentalities, facilities, apparatus, and services . . . incidental to such
transmission." Mande£l Family Ventures., 751 F.Bd at 351 (quoting 47 U.S.C.
§153(40)).

Here, it is undisputed that the communications were not transferred to the
Defendant by radio, but by cable, which makes them “communication[s] by wire” as
that term was separately defined by Congress in the FCA. Id.; see 47 U.S.C. § 153(59).
Therefore, Plaintiii’ s pleadings do not provide a sufficient basis for a default judgment
under 47 U.S.C- § 605.

As to an action brought under the Wire Tap Act, 18 U.S.C. § 2511 in
conjunction with § 2520, the statute clearly states, “a civil action under this section
may not be commenced later than two years after the date upon which the claimant
first has a reasonable opportunity to discover the violation.” 18 U.S.C. § 2520(e). Here,
Plaintiff’s Erst opportunity to discover the alleged violation was on the same day the
violation took place, that is, on May 2, 2015. (Doc. 1 at p. 5). The claim was filed on

April 11, 2018. (Doc. 1). Therefore, because Plaintiffs claims were filed beyond the

two-year prescriptive period, that is, eleven months late, the claims under 18 U.S.C.
§ 2511 and § 2520 are time barred. Therefore, Plaintif{’s pleadings do not provide a
sufficient basis for a default judgment under 18 U.S.C. § 2511.

Nonetheless, the Court inds that Plaintiff has presented a sufficient basis for
a default judgment under 47 U.S.C. § 553. Section 553(a)(1) provides that “[n]o person
shall intercept or receive or assist in intercepting or receiving any communications
service offered over a cable system, unless specihcally authorized to do so.” Prostar v.
Massachi, 239 F.Sd 669, 673 (5th Cir. 2001) (quoting 47 U.S.C. § 553(a)(1)).

Here, Plaintiff has alleged that its investigators observed the Program being
shown to approximately seventy-five persons on at least four screens at Cheers
during the Program's May 2, 2015, broadcast (Doc. 16-7). Plaintiff further avers that
it purchased and retained the exclusive commercial exhibition licensing rights to the
Program, and that it did not sublicense those rights or any other rights concerning
the Program to Defendant. (Doc. 16-9 at p. 3). Additionally, Plaintiff maintains that
the Program “cannot be mistakenly, innocently or accidentally intercepted.” (Doc. 19-
9 at p. 3). Plaintiff admits that it has not alleged exactly how the Program was
unlawfully intercepted but contends that it has been unable to do so because of
Defendant’s failure to respond to Plaintiff’ s lawsuit (Doc. 16-3 at p. 5).

What is clear to the Court is that Defendant unlawfully exhibited the Eght
without lawfully purchasing the Program. Defendant failed to purchase the licensing
fee, but willfully chose to broadcast the fight to its approximately seventy-five patrons

at its commercial establishment and served alcoholic beverages and food. Therefore,

Plaintifi` has demonstrated a sufficient basis for default on Plaintiffs
Communications Act claim under 42 U.S.C. § 553. Plaintift’s motion for default
judgment is granted.

C. Plaintiff’s Requested Relief

Plaintiff requests that the Court award statutory damages, attorney’s fees and
costs under §§ 605, 2520, and 553. (Doc. 1 at p. 13). The Court has previously ruled
that Plaintiff does not have valid claims under § 605 or § 2520. Therefore, the Court
will address each of these requests for relief as it pertains to § 553. Section 553(a)(1)
provides an array of civil remedies for unauthorized interception of cable signals.
Prevailing parties may obtain injunctive relief, damages, and attorney’s fees and
costs. Prostar, 239 F.3d at 673 (citing 47 U.S.C. § 553(c)(2))-

1. Applicable Damages

Plaintiff seeks $60,000 in statutory damages under 42 U.S.C. § 553, and alleges
that enhanced damages are warranted due to willful violations and commercial
advantage (Doc. 1 at p. 12-13). Section 553 contemplates the award of either (1)
actual damages suffered by Plaintiff, as well as recovery of proEts gained by the
person violating the Act; or (2) statutory damages of an amount not less than $250
and not more than $10,000, “as the court considers just.” Prostar, 239 F.3d at 674
(quoting 47 U.S.C. §553(c)(3)(A)(ii)). Further, a court may increase an actual or
statutory damage award by no more than $50,000 if it inds “that the violation was
committed willfully and for purposes of commercial advantage or private financial

gain.” 47 U.s.c. §553(¢)(3)(13).

a. Statutory Damages

Courts have employed a number of different methods to determine a “just”
amount of statutory damages, including imposing a “flat, sum for damages” or a
calculated sum based on the number of patrons in the defendants establishment at
the time of the violation- J&J Sports Prods., Inc. v. KCK Holdings, 2015 WL 4656714,
at *5 (M.D. La. Aug. 5, 2015) (citations omitted). Courts have also imposed damages
in an amount equal to the appropriate sublicensing fee for the establishment but it
has been noted that such a penalty may not deter future violations. Id. (citations
omitted). Instead, some courts have imposed statutory damages in an amount equal
to a multiple of the sublicensing fee. Id. (citations omitted). The Court’s goal is to
balance the financial burden that a significant damages award will place on
Defendant with Plaintiff s financial harm, the policy and enforcement considerations
behind preventing piracy, and the importance of deterrence. Id. (citing Joe Hanol
Promotion,s, Inc. v. Trenchard, 2014 WL 854537 (D. Conn. Mar. 3, 2014).

The Court finds that statutory damages in an amount twice what the
sublicensing fee for lawful broadcast would have been is “just” under the
circumstances in this case. See id. Here, Plaintiff has established that Defendant’s
sublicensing fee would have been, at most, $3,000. l'l‘he Program’s sub-license rate for
an establishment with a capacity of sixty to one-hundred people was $3,000; Cheers
could hold approximately seventy-five people. (Doc. 10-10 at p. 2, 6; Doc. 16-9 at p. 3;
Doc. 16-1 at p. 3). Therefore, the Court awards Plaintiff statutory damages in the

amount of $6,000.

b. Enhanced Statutory Damages

“Even given a lack of direct evidence that a defendant acted willfully and for
purposes of commercial advantage or private financial gain, courts have found the
allegation that an innocent, mistaken, or accidental interception of a broadcast is not
possible to be sufficient for a showing of willfulness.” KCK Holdings, 2015 WL
4656714, at *5 (citing Entm’t by J & J v. Al-Wo:hcz Enters., Inc., 219 F.Supp.2d 769,
776-77 (S.D.Tex.2002)). Courts consider five factors in determining the appropriate
amount of additional damages for a willful violation, including:

(1) whether the defendant engaged in repeated violations over an

extended period of time; (2) whether the defendant realized substantial

unlawful monetary gains; (3) whether the defendant advertised the

broadcast; (4) whether an admission fee or food and drink premium was

charged; and (5) whether the plaintiff suffered significant actual

damages.
Id. (quoting Trenchard, 2014 WL 854537, at *4). Here, Plaintiff expressly alleges that
“to the best of [its] knowledge [its] program[| is not and cannot be mistakenly,
innocently or accidentally intercepted.” (Doc. 16-9 at p. 3). The Court finds this
showing to be suf|icient for additional damages. However, Plaintiff does not make a
showing here that Defendant repeatedly violated the statute over a period of time.
Nonetheless, there is a sufficient showing that Defendant made substantial unlawful
monetary gains by serving alcoholic beverages and food during the broadcast because
the broadcast most likely led to an increased number of patrons, and thus to an
increase in profits from food and beverages. (Docs. 16-7, 16-8). ln addition, Plaintiii’ s

investigator noted that after she entered Cheers, an employee was “at the door

accepting money to get in the venue” (Doc. 16-8 at p. 1), and another investigator

9

noted that she observed live televisions each and counted approximately seventy-Eve
patrons (Doc. 16-7 at p. 1). Plaintiff attests to investing considerable resources to
combating piracy, but assigns a value only to the maximum $3,000 sublicensing fee
it was denied due to Defendant’s unlawful behavior in actual damages (Doc. 16-9 at
p. 2-3).

Here, due to Defendant’s commercial advantage, the Court awards additional
damages of $24,000, which reflects an award equal to four times the amount of the
statutory damages awarded. See KCK Holclings, 2015 WL 4656714, at *5 (citing G &
G Closed Circuit Euents, LLC, 2014 WL 198159, at *4 (awarding three times the
statutory damages amount for a willful violation where the defendant did not charge
an admission fee and was observed to have approximately twenty-five patrons at the
time of the violation). See also J & J Sports Prods., Inc. 1). Giuseppe’s Bistro, LLC,
2015 WL 1540364, at *5 (E.D. La. Apr. 6, 2015) (the Court considered factors such as
the number of televisions on which the defendants broadcast the program, the food
and beverages sold to customers whether there was a cover charge, and whether it
was broadcast in an urban area where the broadcast would have had more than a
minimal impact). See, e.g., Time Wamer Cable of N. Y.C. 1). Taco Rcipido Rest., 988 F.
Supp. 107, 111»12 (E.D.N.Y.1997) (showing Event on multiple televisions is evidence
of commercial advantage, and “defendant’s display of the Event most likely led to an
increased number of patrons, and thus to an increase in profits from food and
beverages."); Joe Hancl Promotions, Inc. v. Chios, Inc., 2012 WL 3069935, at *6 (S.D.

Tex. July 27, 2012), aff’d, 544 F. App’x 444 (5th Cir.2013) (“It is the Court’s view that

10

the defendant profited even if it did not charge a cover by selling food and beverages
to the patrons who expected and did view the broadcast”).
2. Attorney’s Fees and Costs
Plaintiff seeks reasonable attorney’s fees and costs of litigation. (Doc. 1 at p.
4). Under 42 U.S.C. § 553, courts have the discretion to grant the prevailing party
reasonable attorney’s fees and costs § 553(c)(2)(C). Courts use a two-step process to
calculate reasonable attorney’s fees Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1047
(5th Cir. 1998). First, the court calculates a “lodestar" fee by multiplying the
reasonable number of hours spent on the case by the reasonable hourly rates for the
participating lawyers Id. Second, the court considers whether the lodestar should
be adjusted upward or downward depending on the circumstances of the case, using
twelve factors1 Id. (citing Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717-
19 (5th Cir. 1974)). The party seeking attorney’s fees bears the initial burden of
submitting adequate documentation of the hours expended and the hourly rates
Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).
Plaintiff submitted a detailed affidavit indicating that its attorney billed 10.4
hours at an unstated hourly rate (Doc. 16-5). The Court previously determined in a
matter, which was identical to the one at hand and which involved Plaintiff, that

$300 per hour is a reasonable rate for attorney’s fees J&J Sports Productions, Inc. v.

 

1 "The factors are: (1) the time and labor required for the litigation; (2) the novelty and difficulty of the
questions presented; (3) the skill required to perform the legal services properly ; (4) the preclusion of
other employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the
fee is Exed or contingent; (7) time limitations imposed by the client or the circumstances (8) the
amount involved and the result obtained; (9) the experience, reputation and ability of the attorneys;
(10) the “undssiral:)ility’1 of the case; (11) the nature and length of the professional relationship with
the client; and (12) awards in similar cases." Migis, 135 F. 3d at 1047.

11

Onyx Ultirnate Bar and Grill LLC, No. 17-00589-BAJ-EWD, 2018 WL 344964, at *5
(M.D. La. Jan. 9, 2018). Therefore, the Court concludes that $3,120 is an appropriate
award for attorney’s fees

IV. CONCLUSION

Accordingly,

IT IS ORDERED that the Motion for Default Judgment (Doc. 16) filed by
Plaintiff is GRANTED.

I'I` IS FURTHER ORDERED that an award of statutory damages is hereby
entered in favor of Plaintiff J&J Sports Productions, lnc., against Defendant Cheers
Sports Bar and Grill, LLC, in the amount of $30,000_that is, $6,000 in statutory
damages and $24,000 in enhanced statutory damages

IT IS FURTHER ORDERED that an award of attorney’s fees is hereby
entered in favor of Plaintiff in the amount of $3,120.

IT IS FURTI~IER ORDERED that Plaintiif is awarded costs, and shall E.le a
Memorandum of Costs in the form required by the Clerk of Court within thirty days
of entry of the Judgment, in accordance with Local Rule 54(c).

Baton Rouge, Louisiana, this 62 ""'day of January, 2019.

d;a.§l\

JUDGE BRlAWAcKSoN
UNITED STATES DISTRICT coURT
MIDDLE ms'riuc'r 0F LoUIslANA

12

